PER CURIAM.
Victor Martin was charged as a prior and persistent offender with the class A felony of robbery in the first degree, section 569.020, RSMo 1994. He pleaded guilty to the charge of robbery in the first degree and was sentenced to ten years imprisonment. Martin filed a motion to vacate sentence and judgment under Rule 24.035, which was overruled by the trial court. Martin appeals.
Martin claims that the motion court clearly erred in finding that his decision to enter a plea of guilty was voluntary, knowing and intelligent, because the evidence at the hearing showed that plea counsel caused him to believe that he was entering a plea of guilty to robbery in the second degree in exchange for a sentence of five years.
The judgment of the motion court is based on findings of fact that are not clearly erroneous.
The judgment is affirmed pursuant to Rule 84.16(b).
All concur.